DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Non-Final Office Action is in response to amendment filed on 07/23/2021.
	Claim 1 has been amended. Claims 1-20 remain pending in the application. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment

The amendment filed 07/23/2021 has been entered. Claim 1 has been amended. Claims 1-20 remain pending in the application. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.





Response to Arguments

Regarding Applicant’s arguments, on pages 8-40 of the remark filed on 07/23/2021, on the newly added limitations of claim 1 : “providing a security verification service communicatively coupled to the central blockchain, the security verification service comprising time- based analysis of security certifications of plurality of entities to determine a trustworthiness of each of the plurality of entities,” , argument are not persuasive.
Applicant argues the cited references fail to expressly or inherently disclose or make obvious the amended features that provide a providing security verification service communicatively coupled to the central blockchain. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Rhonda teaches in 



“the security verification service determining the trustworthiness independent of actual participants in the blockchain and posting a synthetic cache of a username;.” , argument is persuasive.
Therefore, the 35 U.S.C. 103 rejection over Rhonda U.S Pub. No. 20170250972 in further view of Madisetti et al. (U.S Patent No. 10/102,265 (See Provisional Application No. 62/484,555) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Gadnis et al. U.S Pub. No. 20180285879, in conjunction with Rhonda U.S Pub. No. 20170250972 in further view of Madisetti et al. (U.S Patent No. 10/102,265 (See Provisional Application No. 62/484,555). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 8-40, regarding allowance of the application. Examiner asserts that claims 1-20 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Rhonda- Madisetti- Gadnis teaches the aforementioned limitations of independent claims 1 rendering the claim limitations obvious before the effective date of the claimed invention.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In regards to Claim 1, the applicant recites the limitation “synthetic cache” this is unclear because there is no description in the specification of what the synthetic cache represents or how it is defined. A synthetic cache is not a term that is used for one of ordinary skill in the art and creates difficulty to understand the scope of the claims as there is not example or accurate depiction of how it is defined. The specification only states in Par. (0094) “This can be posted on a blockchain on a periodic basis, and the 


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhonda et al. (U.S Pub. No. 20170250972, hereinafter referred to as "Rhonda") and Madisetti et al. (U.S Patent No. 10/102,265 (See Provisional Application No. 62/484,555), hereinafter referred to as "Madisetti") in further view of Gadnis et al. (U.S Pub. No. 20180285879, hereinafter referred to as “Gadnis”)
Regarding independent claim 1 (Currently Amended) Rhonda teaches a method for creating a secure self-validating network of distributed ledger participants, the method comprising:
creating a network having a plurality of entities, each entity being a blockchain participant communicatively coupled to a central blockchain; (Par. 0174 "the ledger servers can be implemented as a network of peer verifiers. Service ledgers ( sledgers) generally include both a distributed service ledger that is accessible to all system participants, and a private ledger that is devoted to each system participant. " (Par. 0175 "The distributed service ledger can be implemented using a blockchain paradigm")
providing a security verification service communicatively coupled to the central blockchain. (Par. 0037 "the system further comprises: one or more auditor servers in communication with the first ledger and the second ledger, the one or more auditor servers being configured to: receive a first ledger identifier identifying the first ledger storing the first entry, a second ledger identifier identifying the second ledger storing the second entry), (Par. 0114 "in the field of online federated authentication systems, the traditional broker deployment model provides centralized authentication or identity services from a set of identity providers to a set of relying parties"), (Par. 0171 "Identity management system 300 generally provides a decentralized and asynchronous authentication flow between participants, which is made possible by providing several authentication and identity functions in a trusted user agent server, which the user controls. ")
However Rhonda does not explicitly teach the security verification service comprising time- based analysis of security certifications of plurality of entities to determine a trustworthiness of each of the plurality of entities; receiving a detection of a compromised transaction of a compromised party in the blockchain; and 
Wherein Madisetti (provisional) teaches the security verification service comprising time- based analysis of security certifications of plurality of entities to determine a trustworthiness of each of the plurality of entities; (Page 10 Lines 4-14 "Normal blocks are created by the miners on the blockchain network and require proof-of-work mining. A block is cryptographically secured by an nonce that proves that a certain amount of work was done to find the nonce input to the PoW algorithm. The normal blocks represents an eventually consistent state of the network, or points of consensus in the network. Micro-blocks are generated in the block-interval between two normal-blocks. Micro-blocks are created by a 'bonded-validator' chosen by the network. There is no mining involved in creation of micro- blocks. The validator chosen after each normal block is created, generates micro-blocks by validating the transactions received after the creation of the last normal block and updates the state. Since no proof-of-work computation is involved, micro-blocks can be created at a very fast rate. Micro-blocks increase transaction throughput and reduce transaction latency in a blockchain network. The micro-block size and micro-block interval can be tuned."; time-based analysis block maintains records of all the transactions with a timestamp, trustworthiness (proof- of-work), (Figure 2 label "timestamp", "mixedhash" "nonce", Page 10 Lines 18-23 Blockchain contains timestamp (time-based), nonce and Hash)
receiving a detection of a compromised transaction of a compromised party in the  blockchain; (Page 8, Par. 2 "If there exist timeouts or some other problems (message losses or network fragmentation/node failures) with implementation of the tuning update, the system can rollback to previous parameters sets that were check-pointed or stored"; receiving a detection of a compromised transaction ("if there exist timeouts or some other problems" is detected), (Page 9 Par. 3 "Suitable checkpointing methods may be used to rollback for any inconsistent application of parameters, or other faults and timeouts."; detection (suitable checkpoints) compromised transactions (faults or timeouts), (Figure 5 label "Input", "DSS Model"; input for a blockchain network is detected for compromised transaction of a party (failure); (Page 7 Par. 2" "The tuning is also especially useful when nodes in the blockchain network fail or the network may be partitioned so that reallocation of work may be suitably done."; detecting compromise (failure) of nodes in blockchain network).
and providing a consensus message to the plurality of entities to roll back the blockchain to a last time the compromised party published a secure transaction to the blockchain. (Figure 8 label "RollbackTuningAnnouncement" ; Rollback Announcement with consensus message;), (Page 8, Par. 3 " "The parameter update announcements are issued after the supervisor nodes come to a consensus on the updates to be made to the parameters. Once the supervisor nodes come to a consensus on an update, one of the supervisor nodes is randomly chosen to create an announcement message. The announcement message is signed by the supervisor node's private key. The supervisor can also rollback or  the last check-pointed state."; consensus message (update/announcement message), last time the compromised party ( rollback or cancel[..] last check-pointed state).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Madisetti to the self-validating network of distributed ledger having a plurality of entities, each entity being a blockchain participant with a security verification service both coupled to the central blockchain teachings of Rhonda because of the analogous concept of blockchain certification with a plurality of entities within a network. Madisetti includes a time-based verification system that allows participants and entities to certify and validate each other within the blockchain network. This period system of checks provides a level of integrity and a means to monitor fraudulent of nefarious activity. Madisetti provides a verification system that uses a timestamp and hash value, this will provide users the sufficient enough information to be aware of who is authenticated within the blockchain and who has unauthorized or unlawful access. This protects and strengthens the blockchain network for participants using smart contracts and dealing with currency. Confidential information over time must be thoroughly evaluated so wrongful communication with unauthorized users can be eliminated. Madisetti also includes a method of detection of compromised transactions, and a corresponding message to the participants to rollback to the pervious secure published transaction of the blockchain. This provides a level of assurance to the participants and entities that the priority is to maintain a secure channel and flow of information without interruption or alteration. This becomes 
The motivation to combine these reference is because the periodic verification and time- based solution by Madisetti will lead to the strengthening of the blockchain network by allowing participants to be aware and understand if the corresponding participant is a valid user or not, to provide the fast and efficient detection of compromised data and to ensure to all the participants that the proper measures to return to a previous secure level will be implemented.
However Rhonda and Madisetti do not explicitly teach the security verification service determining the trustworthiness independent of actual participants in the blockchain and posting a synthetic cache of a username
Wherein Gadnis teaches the security verification service determining the trustworthiness independent of actual participants in the blockchain and posting a synthetic cache of a username; (Par. (0023) “Transactions can be authorized, at least in part, through interaction with a verification agent computing device 126. Verification agent computing device 126 communicates with computing device(s) 106 through network 108. [..] transaction engine 118 can be configured to perform a verification of the funds transfer using, for example, a multi-stage verification approach that accesses information stored in blockchain”; security verification service (verification agent) in blockchain) (Par. (0026) “The trust score can be determined based on a weighting scheme (e.g., quantification of employment history weighted at 50%, quantification of transaction history weighted at 30%, quantification of education history weighted at 20%, etc.). In some examples, particular businesses or institutions are able determining trustworthiness ( trust score can be determined) independent of actual participants (particular business or institutions)), (Par. (0032) “businesses and institutions that establish accounts with the blockchain-based economic identity and transaction platform can access (e.g., through a web application or client-side software) a user interface to allow the business or institution to view economic identities for other users who give permission”; independent of actual participants (business and institutions) (Examiner Notes: The instant application states in the specification in Par. (0085) “The security verification service, in many exemplary embodiments, could be employed, independent of the actual participants in the blockchain. The security verification service could perform security verification and attestation. For example, the security verification service might have a contract to perform a penetration test on a particular company “. This describes what independent of the actual participant is referring to therefore it will be broadly and reasonable interpreted that independent of actual participants is referring to companies, business, institutions of the like thereof.) (Par. (0084) “an account in the blockchain-based identity and transaction platform, enter contact information and/or a username, and provide a thumbprint to allow the medical clinic to have access to the user's health records and other information included in health person”; synthetic cache of username (account in blockchain with correlating username)), (Par. (0067-0068) “to sign in to a blockchain-based identity and transaction platform, including option 802 to sign in using a Facebook account, option 804 to sign in using a Twitter account, option 806 to sign in .”; synthetic cache of username (transaction correlating to email address [..] through the blockchain)), (Par. (0079) “a transaction-by-transaction breakdown of what is stored in the current block. Encrypted and hashed data are stored on the blockchain. Each transaction, and the different information describing the transaction, becomes part of the immutable blocks that are stored on the permissioned blockchain”; posting a synthetic cache (adding or storing transaction in blockchain)), (Examiner Notes: As stated in the 112 rejection above the applicant provides no written description of the meaning of a synthetic cache of a username. Therefore it will be broadly and reasonably interpreted that synthetic can be defined as manufactured and cache can be defined as a storage, and a manufactured storage can be interpreted as a block of a blockchain. It can be broadly and reasonably interpreted that posting a synthetic cache of a username can be defined as an email address or username of an account stored or added into the blockchain. Examiner suggest amending the claims or further defining the specification to reflect the definition of synthetic cache of a username)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gadnis to the self-validating network 
The motivation to combine these references is by determining trust independently of actual participants the blockchain network can be authenticated and in a large scale way for multiple companies, business and institutions this proves vital for companies dealing with financial transactions, trading, or intellectual property used in the blockchain and being able to successful verify the rightful and authenticate users from compromised and invalid ones based on usernames stored. This allows the security verification service to work in an optimal and effective way and aids in the process of attestation and revocation of nodes in the system.



Regarding dependent claim 2 (Original), the combination of Rhonda, Madisetti and Gadnis teaches the method of claim 1. Rhonda further teaches the method of claim 1, further comprising each entity self-publishing a security evaluation, validation, or certification to one or more blockchains on the network. (Par. 0102 "The described embodiments are generally directed to providing participants in an identification and authentication system with assurance that data, events, and transactions related to digital identity attributes are valid, authentic and provided with the user's consent. Transactions can be any transactions that involve the exchange of data or attributes, for example, credential generation, identity verification, payments, contracts, and so forth. Some categories of transactions may be:Requests from user agents or relying parties awaiting fulfilmentldentity providers and user agent servers agreeing to fulfilmentMessage transmission and evidence of data being exchangedUser agent server and digital lock box managementCreation and distribution of pseudonymous user identifiersAssignment of billing codes and evidence of request fulfilmentSystem configuration changes ( e.g., adding new relying parties or identity providers, changes to policies, etc.)Profile changes ( e.g., relying party or identity provider information and billing code updates)", (Par. 0174 "Ledger server system 370 or 370' ensure data integrity, including by identifying the data publisher of recorded events and transactions that occur, while maintaining participant privacy. Service ledger servers manage databases or stores, which can be used to provide notarization and integrity controls to the RP and other participants. Generally, the ledger servers can be implemented as a network of peer verifiers. Service ledgers ( sLedgers) generally include both a distributed service ledger that is accessible to all system participants, and a private ledger that is devoted to each system participant. In some
cases, ledgers may be operated by, or may serve as, custodians, as described elsewhere herein. 

Regarding dependent claim 3 (Original), the combination of Rhonda, Madisetti and Gadnis teaches the method of claim 1. Rhonda further teaches the method of claim 2, further comprising each entity verifying the security evaluation, validation or certification of other entities on the network. (Par. 0053 "In some cases, the first auditor system is configured to: verify that the first entry is consistent with the second entry to generate a first result; verify that the response data bundle ownership public key in the first entry matches a response data bundle ownership public key in the data provisioning record to generate a second result; generate at least one confirmation entry based on the first result and the second result; and link the first entry address to the second ledger identifier and the second entry address to the first ledger identifier.”), (Par. 0176 "the distributed service ledger can be consulted to verify that entries in a private service ledger have not been tampered with, and also to verify relationships between the entries of two different participant private service ledgers. To facilitate this verification, whenever a private service ledger entry is made, there should be a corresponding entry written to the distributed service ledger. As discussed further herein, entries in the distributed service ledger may have increased obfuscation or blinding compared to the private service ledgers, to safeguard the privacy of the private service ledger parties',”)


Regarding dependent claim 4 (Original), the combination of Rhonda, Madisetti and Gadnis teaches the method of claim 1. Rhonda further teaches the method of claim 3, further comprising encrypting the security evaluation, validation or certification so that only authorized entities can read the encrypted information.  (Par.  0038 "there is provided an identity management method for controlling an exchange of data bundles by a user agent server, the method comprising: transmitting a first request to an identity provider server, the first request identifying one or more claim categories; receiving, at a first time, at least a portion of an encrypted data bundle from the identity provider server based on the first request, the encrypted data bundle identifying one or more attributes associated with a user related to the user agent server, "), (Par. 0156 "By using dual or multiple control and data segregation, data leaks and activity tracking of preserved transactions can be mitigated. Dual or multiple control means that multiple entities act together to decrypt sensitive transaction parameters and reduce the risk of ex post facto repudiation. For example, in some embodiments, a digital lock box provider can authenticate a user and the user's device ( or user agent server) can sign transactions using keys not controlled by the digital lock box provider. User identifiers, the digital lock box provider name, and the public keys used to sign the transaction are preserved within the protected parameters of a transaction to allow later investigation. In some other embodiments, the digital lock box provider may handle private keys on behalf of the user, and therefore can require user authentication to perform key-based operations on behalf of the user; in such cases, the digital lock box provider may be prevented from seeing the transaction data or one or more parties to the transactions- the transaction data being encapsulated in additional layers of encryption or hashing- thus restricting the digital lock box provider to handling private key operations ( e.g., signing, encrypting).", (Par. 0192 "Network client interface 3396 can interface with the service ledger system 370 or 370', RP blinding auditor servers 312, key registrar servers 340 and ldP blinding auditor server 352, among others. Network client interface 3396 can also update the distributed database ( dDB ), which is a distributed data store used by user agent 3310 and ldP to store a user encrypted data bundle, and which all participants can read; the dDB is encrypted and may be partially or fully replicated at multiple locations in the system ( e.g., at each ldP server or RP server). For example, the distributed database can be distributed and replicated using Apache Cassandra TM or Inter Planetary File System (IPFS). In some cases, the distributed database may comprise one or more side database to the ledger system.”)


Regarding dependent claim 5 (Original), the combination of Rhonda, Madisetti and Gadnis teaches the method of claim 1. Rhonda further teaches the method of claim 4, further comprising an entity cross-certifying another entity in the network. (Par. 0174 "Ledger server system 370 or 370' ensure data integrity, including by identifying the data publisher of recorded events and transactions that occur, while maintaining participant privacy. Service ledger servers manage databases or stores, which can be used to provide notarization and integrity controls to the RP and other participants. Generally, the ledger servers can be implemented as a network of peer verifiers. Service ledgers (sLedgers) generally include both a distributed service ledger that is accessible to all system participants, and a private ledger that is devoted to each system participant. '1, (Par. 0486 "Child transaction process 1300 begins at 1302, with a user agent server or RP server initiating a transaction and signing transaction data. In some cases, the transaction may require endorsement, accordingly at 1304, the transaction data is transmitted to a GidP server. In some embodiments, multiple endorsers may be required, accordingly the transaction data may be transmitted to additional peers at 1306, which thereupon execute a similar process, beginning at 1310. In some cases, the user agent server or RP server may transmit a unique value ( e.g., a transaction ID) that can be used by multiple GidP servers to validate transactions in a deterministic way.''), (Par. 0487 "The GldP server receives the transaction data at 1310 and determines that one or more child transactions are required, creates the one or more child transaction, and transmits it to one or more peer GidP
server in the group, where it is received at 1314. In some cases, one or more of the child transactions may require further child transactions ( e.g., grandchild transactions), and may be processed in similar fashion.'].”)


Regarding dependent claim 6 (Original), the combination of Rhonda, Madisetti and Gadnis teaches the method of claim 1. Rhonda further teaches the method of claim 5, further comprising an entity in the network issuing a security challenge to another entity in the network. (Par. 0120 • t 240, broker server 140 sends a request to the identity provider server 150 associated with the selection made at 230. Identity provider server 150 authenticates the user device 130, for example by issuing a challenge to user device 130, or by verifying a token or credential supplied in the original request by user device 130. '1, (Par. 0320 • s a result of this address scheme, user agent servers are tightly associated with their addresses. A user agent server can provide proof that it controls an identifier by signing challenge data ( e.g., addresses) with its private key. Since the user private key does not leave the control of the user agent server, the party interacting with the user can be assured in the correctness of exchanged data by verifying the signature of the address using cryptographic means. Providing attributes to relying parties',”)

Regarding dependent claim 7 (Original), the combination of Rhonda, Madisetti and Gadnis teaches the method of claim 1. Rhonda further teaches the method of claim 6, further comprising an entity in the network revoking a public key in a blockchain on the network. (Par. 0209 • t 406, user agent server 3390 can generate cryptographic keys for use with ldP server 350. User agent server 3390 can generate a user agent cryptographic key pair for use with a public key cryptographic system, including a user agent public key (UPub) and a user agent private key (UPr). The generated cryptographic key pair is specific to the user agent server and ldP. Once the key pair is generated, user agent server 3390 can generate a pseudonym or user agent address (User@ldP) uniquely identifying the user agent server to the identity provider server, which can be generated based on UPub. In some embodiments, the pseudonym may be created and assigned to the user agent by another entity, such as the ldP or a digital lock box provider which stores the user's private keys. In either event, the public key UPub is associated with the pseudonym, and the private key remains with the creating agent ( e.g., user agent server or digital lock box provider). In this way, possession of the private key associated with a public key can prove ownership of a pseudonym. ''), (Par. 0313 "With this hierarchy, the user agent server can now interact with each entity using a different key pair to sign messages and perform key agreement. As usual with public key cryptography, the private keys generally do not leave the user agent server's control, while the public keys can be provided to the entity when they need to verify a signature. As a result, the user agent server can interact with other participants in a one-to-one manner, while no other participant shares a common identifier for the user agent server.''), (Par. 0450 "Occasionally, an ldP may wish to revoke one or more identity attributes that have been issued previously. This may occur, for example, if a user ceases to be a client of a financial institution, if a payment card number is cancelled, if a driver's license is revoked, etc.''), (Par. 0451 "To revoke a previously issued identity status, an ldP server 350 can append or modify ledger entries in the ldP private service ledger with an updated revocation status that indicates that data in the ledger entry is no longer valid. Subsequently, when a participant attempts to verify the data, or is performing an audit, the data will be identified as revoked '').

Regarding dependent claim 8 (Original), the combination of Rhonda, Madisetti and Gadnis teaches the method of claim 1. Rhonda further teaches the method of claim 7, further comprising an entity in the network revoking a private key in the blockchain on the network. (Par. 0209 • t 406, user agent server 3390 can generate cryptographic keys for use with ldP server 350. User agent server 3390 can generate a user agent cryptographic key pair for use with a public key cryptographic system, including a user agent public key (UPub) and a user agent private key (UPr). The generated cryptographic key pair is specific to the user agent server and ldP. Once the key pair is generated, user agent server 3390 can generate a pseudonym or user agent address (User@ldP) uniquely identifying the user agent server to the identity provider server, which can be generated based on UPub. In some embodiments, the pseudonym may be created and assigned to the user agent by another entity, such as the ldP or a digital lock box provider which stores the user's private keys. In either event, the public key UPub is associated with the pseudonym, and the private key remains with the creating agent ( e.g., user agent server or digital lock box provider). In this way, possession of the private key associated with a public key can prove ownership of a pseudonym. '1, (Par. 0313 "With this hierarchy, the user agent server can now interact with each entity using a different key pair to sign messages and perform key agreement. As usual with public key cryptography, the private keys generally do not leave the user agent server's control, while the public keys can be provided to the entity when they need to verify a signature. As a result, the user agent server can interact with other participants in a one-to-one manner, while no other participant shares a common identifier for the user agent server. '1, (Par. 0450 "Occasionally, an ldP may wish to revoke one or more identity attributes that have been issued previously. This may occur, for example, if a user ceases to be a client of a financial institution, if a payment card number is cancelled, if a driver's license is revoked, etc.''), (Par. 0451 "To revoke a previously issued identity status, an ldP server 350 can append or modify ledger entries in the ldP private service ledger with an updated revocation status that indicates that data in the ledger entry is no longer valid. Subsequently, when a participant attempts to verify the data, or is performing an audit, the data will be identified as revoked”)

Regarding dependent claim 9 (Original), the combination of Rhonda, Madisetti and Gadnis    teaches the method of claim 1. Rhonda further teaches the method of claim 8, further comprising one or more the plurality of the entities in the network predefining a condition for a rollback of a blockchain. (Par. 0173 "In addition to the cryptographic operations locally performed by the user agent or user agent server, system 300 has a number of oracles, which can include both blinding auditors and key registrars. An oracle generally is an independent server that has a cryptographic key pair, and which can sign transactions on request and can maintain state data for system 300, to help prevent attacks or errors that would lead to the introduction of inconsistent or erroneous data in system 300. '1, (Par. 0509 "When an investigation or audit is desired for a particular transaction, the unique transaction identifier for the transaction in question can be provided to the relevant auditor ledger for that transaction, or in some cases a designated contact. The auditor ledger or designated contact can then retrieve the required information/or the audit, from the ledger.'1, (Par. 0518-0519 "Once the initiating auditor has a sufficient set of key parts, the decryption key can be reconstructed, and used to decrypt the preserved transaction record, validate the signature on the transaction, and ensure that the appropriate ledger records exist in the relevant auditor ledgers. In some cases, the audit procedure can be nested to retrieve one type of audit record, and use the result of that retrieval to audit a further set of related records. For example, an auditor may audit the transactions performed by particular pseudonymous user identifier, and use the transaction identifiers thus obtained to request audits of the transactions themselves.'].”)

Regarding dependent claim 10 (Original), the combination of Rhonda, Madisetti and Gadnis teaches the method of claim 1. Rhonda further teaches the method of claim 9, further comprising one or more of the plurality of the entities in the network predefining a condition for a rollback of a subset of transactions in the blockchain. (Par. 0509-0511 "When an investigation or audit is desired for a particular transaction, the unique transaction identifier for the transaction in question can be provided to the relevant auditor ledger for that transaction,  or in some cases a designated contact. The auditor ledger or designated contact can then retrieve the required information for the audit, from the ledger. In some cases, when requesting an audit, the requesting party may be required to provide a reason or rationale for the audit request, which can subsequently be stored in the auditor ledger ( e.g., as a salted hash). Once the initial information is retrieved, each auditor ledger for every other party to the transaction can be requested to approve the audit and unlock the necessary decryption keys ( e.g., provide parts of keys needed to reconstruct the decryption key).", (Once the initiating auditor has a sufficient set of key parts, the decryption key can be reconstructed, and used to decrypt the preserved transaction record, validate the signature on the transaction, and ensure that the appropriate ledger records exist in the relevant auditor ledgers. In some cases, the audit procedure can be nested to retrieve one type of audit record, and use the result of that retrieval to audit a further set of related records. For example, an auditor may audit the transactions performed by particular pseudonymous user identifier, and use the transaction identifiers thus obtained to request audits of the transactions themselves.”)


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhonda et al. (U.S Pub. No. 20170250972, hereinafter referred to as "Rhonda") Madisetti et al. (U.S Patent No. 10/102,265 (See Provisional Application No. 62/484,555), hereinafter referred to as "Madisetti") and Gadnis et al. (U.S Pub. No. 20180285879, hereinafter referred to as “Gadnis”) in further view of Johnson et al. (U.S Pub. No. 20180330385, hereinafter referred to as “Johnson”.)
Regarding Dependent claim 11 (Original), the combination of Rhonda, Madisetti and Gadnis teaches the method of claim 1 but does not explicitly teach the method of claim 2, wherein the security verification service includes a percentage score of each of the plurality of entities in the network based on a certification from other entities in the network.
Wherein Johnson teaches the method of claim 2, wherein the security verification service includes a percentage score of each of the plurality of entities in the network based on a certification from other entities in the network. (Par. (0031) "Another embodiment of our invention is to incorporate blockchain technology in order to make our verification data part of the distributed ledger, thereby creating an unalterable audit log of all of the verifications; blockchain with verification service), (Par. (0047) " In one embodiment of the present invention, specific testing results and percentage ranks of any individual's RWS Certification can be made available to potential employers. Tracking and recording of all internal messaging systems will ensure communications between employers and potential hires are reviewed for security purposes."; percentage score (percentage ranking) based on certification from other entities (employers)).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Johnson to the self-validating blockchain network coupled with a verification service and a plurality of entities that are participants teachings of Rhonda, the time-based analysis security verification with a detection of compromised transactions and roll back message teachings of Madisetti and the security verification service determining trustworthiness independent of an actual participant and posting a synthetic cache of a username teachings of Gadnis because of the analogous concept of verification of other entities within a blockchain network. Johnson includes a method for other entities in the blockchain network to certify each other with a percentage ranking that is displayed. This eliminates confusion for entities in the blockchain from unauthorized access of illegitimate users that are not credible. This provides a constant review of security that ensures blockchain participants that the corresponding user they are in communication with is not fake or artificial. The percentage score displays to other users in the blockchain that the particular entity that self--  certified itself is legitimate and cannot negative affect or compromise the network in any way.
The motivation to combine these reference is by displaying a percentage .

s 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhonda et al. (U.S Pub. No. 20170250972, hereinafter referred to as "Rhonda") and Madisetti et al. (U.S Patent No. 10/102,265 (See Provisional Application No. 62/484,555), hereinafter referred to as "Madisetti") and Gadnis et al. (U.S Pub. No. 20180285879, hereinafter referred to as “Gadnis”) in further view of Wuehler et al. (U.S Pub. 20170093830, hereinafter referred to as “Wuehler”.)

Regarding Dependent claim 12 (Original), the combination of Rhonda, Madisetti and Gadnis teaches the method of claim 1 but does not explicitly teach the method of claim 2, wherein the security verification service comprises detecting operating system changes for the plurality of entities in the network and detecting unpatched operating system versions for the plurality of entities in the network.
Wherein Wuehler teaches the method of claim 2, wherein the security verification service comprises detecting operating system changes for the plurality of entities in the network and detecting unpatched operating system versions for the plurality of entities in the network. (Par. (0034) "This disclosure contemplates key manager 120 determining whether node A 105 is authorized to communicate over network 115 based on any appropriate characteristic or configuration of node A 105. For example, key manager 120 may make this determination based on an operating system, operating system version, and/or patch level of node A 105. If node A 105 does not have a particular operating system, operating system version, and/or patch level installed, then node A 105 may be vulnerable to certain types of malware and intrusions that could jeopardize security verification service (key manager) detecting (determining) operating system version patch level) plurality of entities (nodes) on network), (Par. (0029)" In certain embodiments, ledger 135 may be a block chain. When a new node joins network 115, the new node may communicate an encrypted message to ledger 135 indicating whether the new node is authorized to communicate over network"; blockchain component with entities (nodes).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wuehler to the self-validating blockchain network coupled with a verification service and a plurality of entities that are participants teachings of Rhonda, the time-based analysis security verification with a detection of compromised transactions and roll back message teachings of Madisetti and the security verification service determining trustworthiness independent of an actual participant and posting a synthetic cache of a username teachings of Gadnis because of the analogous concept of verification of entities within a blockchain network. Wuehler includes a detection system to identify potential risks of unpatched operating systems in a blockchain. This allows participants in the network to be informed and aware of possible security vulnerabilities and to refrain from possible compromise. By detecting out of date or unpatched operating systems it prevents the participants of the network from making questionable transactions with operating systems that do not have the latest version compatible with other entities in the blockchain network. This eliminates unnecessary risk and provides a level of self-check for entities in the network.

Regarding Dependent Claim 13 (Original), claim 13 recites similar limitations as claim 12 and the teachings of Rhonda, Madisetti Gadnis, and Wuehler address all the limitation discussed in Claim 13 and are thereby rejected under the same grounds.


Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhonda et al. (U.S Pub. No. 20170250972, hereinafter referred to as "Rhonda") and Madisetti et    al. (U.S Patent No. 10/102,265 (See Provisional Application No. 62/484,555), hereinafter referred to as "Madisetti") and Gadnis et al. (U.S Pub. No. 20180285879, hereinafter referred to as “Gadnis”) in further view of Velissarios U.S Pub. No. 20180219671, hereinafter referred to as “Velissarios”)

Regarding dependent claim 14 (Original), the combination of Rhonda, Madisetti and Gadnis teaches the method of claim 1 but do not explicitly teach The method of claim 4, wherein the encrypted information is encrypted and decrypted using encryption keys managed in hardware, the hardware being a Hardware Security Module (HSM).
Wherein Velissarios teaches the method of claim 4, wherein the encrypted information is encrypted and decrypted using encryption keys managed in hardware, the hardware being a Hardware Security Module (HSM). (Par. (0016) "Accordingly, a request for encryption or decryption is sent to the relevant system hardware security module (HSM), e.g., the HSM 128 which supports the peer node for Entity A"; encryption and decryption of entities in a blockchain network with HSM (Hardware security Module").
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Velissarios to the self-validating blockchain network coupled with a verification service and a plurality of entities that are participants teachings of Rhonda, the time-based analysis security verification with a detection of compromised transactions and roll back message teachings of Madisetti and the security verification service determining trustworthiness independent of an actual participant and posting a synthetic cache of a username teachings of Gadnis because of the analogous concept of verification of entities within a blockchain network. Velissarios includes a method of utilizing hardware security module in the encryption and decryption process to support the transaction chains in a blockchain network. This prevents the copying 
The motivation to combine these reference is because by allowing the hardware security   module to manage the keys used for the encryption and decryption process it provides a level of assurances and limits the concern of blockchain participants conducting transactions on the possibility of fake or falsified users impersonating trusted parties on the blockchain network.
This strengthens the integrity of the entities in the network and further reduces the possibility of compromise keeping the blockchain network intact and a secure flow of communication.


Regarding dependent claim 19 (Original), the combination of Rhonda Madisetti and Gadnis teaches the method of claim 1 but do not explicitly teach the method of claim 4, wherein the  encrypted information is encrypted and decrypted using encryption keys, the encryption keys including symmetric keys and a public key of authorized receivers.
Wherein Velissarios teaches the method of claim 4, wherein the encrypted information is encrypted and decrypted using encryption keys, the encryption keys including symmetric keys and a public key of authorized receivers. (Par. (0017) "The security controller circuitry 134 may employ symmetric cryptography with all keys (public and private)., (Par.(0020) "Once the accounts for Entity A and Entity Bare in decrypted format and following the balance updates in the respective accounts, the updated accounts are re-encrypted before being saved into the serialized encrypted data structure"; Authorized receivers with encryption keys (Entity A, B)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Velissarios to the self-validating blockchain network coupled with a verification service and a plurality of entities that are participants teachings of Rhonda, the time-based analysis security verification with a detection of compromised transactions and roll back message teachings of Madisetti and the security verification service determining trustworthiness independent of an actual participant and posting a synthetic cache of a username teachings of Gadnis because of the analogous concept of verification of entities within a blockchain network. Velissarios includes a method of using symmetric cryptography and issuing encryption keys with authorized users of the blockchain network. This provides clarity within blockchain participants that the corresponding user that it is in exchange with ha the correct corresponding key that is not altered or compromised. This allows for the secure and protected line of communication of blockchain participants dealing with currency or confidential information.
The motivation to combine these references is because by implementing symmetric cryptography with encrypted keys it will allow only the corresponding entity or entities access to different permission on the blockchain, whether it is to .


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhonda et al. (U.S Pub. No. 20170250972, hereinafter referred to as "Rhonda") and Madisetti et al. (U.S Patent No. 10/102,265 (See Provisional Application No. 62/484,555), hereinafter referred to as "Madisetti") Gadnis et al. (U.S Pub. No. 20180285879, hereinafter referred to as “Gadnis”) and Haldenby et al. (U.S Pub. No. 20180276666, hereinafter referred to as “Haldenby”) in further view of Wright et al. (U.S Pub. No. 20180089256, hereinafter referred to as “Wright”)

Regarding dependent claim 15 (Original), the combination of Rhonda, Madisetti and Gadnis teaches the method of claim 1, Rhonda, Madisetti and Gadnis further teach the method of claim 3, wherein the verifying the security evaluation, validation or certification of other entities on the network comprises: each entity using a hash of the blockchain for each respective entity combined with a hash of an environment  for each respective entity and sending the hash to the blockchain with a timestamp and nonce. (Madisetti Figure 2 labels "timestamp", "nonce", "mixedhash, prevhaash"; each entity in the blockchain sends a hash with a timestamp and a nonce).
However Rhonda, Madisetti, and Gadnis do not teach each entity signing a message with a   private key; each entity confirming a copy of the blockchain
each entity signing a message with a private key; (Par.(0165) "block-chain ledger 612 and the SV load and/or purchase transaction blocks within digitally signed settlement data[..] may apply an additional digital signature to digitally signed settlement data 618 using a private cryptographic key"; signing of message (data) with private key).
each entity confirming a copy of the blockchain (Par. (0097) "to confirm that the extracted copy of SV block-chain ledger 113 corresponds to the locally stored copy of SV block- chain ledger"; confirming copy of the blockchain)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Haldenby to the self-validating blockchain network coupled with a verification service and a plurality of entities that are participants teachings of Rhonda, the time-based analysis security verification with a detection of compromised transactions, roll back message teachings and the entity having a timestamp, hash, and nonce teachings of Madisetti and the security verification service determining trustworthiness independent of an actual participant and posting a synthetic cache of a username teachings of Gadnis because of the analogous concept of verification of entities within a blockchain network. Haldenby includes a method of signing a message with a private key that corresponds to the blockchain/ledger, this provides a level of accountability and assurance to the blockchain participant that the corresponding entity is not fraudulent or fake. This criteria of verification allows each entity to be able to certify each other and any entity that does not meet this step of the criteria of verification will be deemed as an unauthorized party and subsequently removed. Haldenby also provides a method of 
The motivation to combine these references is because it provides a system or criteria for either certifying a blockchain participant or removing one. This allows the blockchain network to be protected and eliminate possible risk or vulnerability for those trying to gain unlawful actions or illegal activities. By completing both the steps of verification in signing a message with a private key and confirming a copy of the blockchain other entities will be able to see who met the criteria for certification and who failed. This creates trust and a secure line of exchange that is not compromised or altered between blockchain participants.
However Rhonda, Madisetti, Gadnis and Haldenby do not teach each entity verifying an operating system version, each entity verifying a software version.
Wherein Wright teaches each entity verifying an operating system version; (Par. (0038)" Verification-as used herein means the identification of  exceptions  between  a tag stored in a client computer,[..] Verification refers to (1) the comparison between the tag on the client computer and tag stored by the service to determine if they are identical, and (2) if they are determined to be identical then an analysis of the tag attributes to see if there are exceptions relative to a pre-established policy. The policy governs any actions that are taken as a result of having identified an exception. For example, if the tag stored in the client is different than the tag stored by the service then the policy may be to alert an administrator that tampering has occurred"; verifying the operating system (client computer) in a blockchain network).
each entity verifying a software version; (Par.(0038) "Generally, verification will determine matters such as if the client software component is of the right version or patch level, if the number of instances of a client software component are in conformance"; verifying the software version in a blockchain network).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wright to the to the self-validating blockchain network coupled with a verification service and a plurality of entities that are participants teachings of Rhonda, the time-based analysis security verification with a detection of compromised transactions, roll back message teachings and the entity having a timestamp, hash, and nonce  teachings of Madisetti, the security verification service determining trustworthiness independent of an actual participant and posting a synthetic cache of a username teachings of Gadnis and signing of message with private and confirming copy of blockchain teachings of Haldenby because of the analogous concept of verification of entities within a blockchain network. Wright includes a method of verifying the version on the operating system and software. This creates trust when blockchain participants are in interaction with each other. Entities becomes hesitate when trying to conduct transaction if the party it is communicating with is running an older and out of date software/ operating system version because of the potential vulnerabilities and risk. By implementing the verification of both the operating system and the software version as a criteria to be certified or removed from the blockchain network it provides assurance of blockchain participants that have concerns about potential compromise of their 
The motivation to combine these reference is because it strengthens the protection of the blockchain network, entities utilize financial software, issue payments on their operating system, and exchange intellectual property. These could all be at risk is an unauthorized user attacks on an un-updated of out of date version of the software and operating system. By allowing the verification of both to be included in the self-certification of each entity it in return leads to the reduction of risk and facilitates the growth and increase in activity of assured participants that can interact with trusted parties with rightful software and operating system versions.


Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhonda et al. (U.S Pub. No. 20170250972, hereinafter referred to as "Rhonda") and Madisetti et al. (U.S Patent No. 10/102,265 (See Provisional Application No. 62/484,555), hereinafter referred to as "Madisetti") and Gadnis et al. (U.S Pub. No. 20180285879, hereinafter referred to as “Gadnis” in further view of Pierce et al. (U.S Pub. No. 20180039667, hereinafter referred to as “Pierce”)

Regarding dependent claim 16 (Original), the combination of Rhonda, Madisetti and Gadnis teaches the method of claim 1 but do not explicitly teach the method of claim 1, wherein the security verification service is a revocation authority, the security verification authority removing an entity of the plurality of entities.
the method of claim 1, wherein the security verification service is a revocation authority, the security verification authority removing an entity of the plurality of entities. (Par. (0204)" to the blockchain revoking User A's wallet certificate. The transaction may include syntax that deletes User A from a whitelist or adds User A to a blacklist."; revocation authority (revoking User A's certificate), removing (deletes) an entity (User A)), (Par. (0091) "blockchain module 142 may have permissions to set or alter one or more validation rules by generating and transmitting a signed data message including the one or more changes to the validation rules for the blockchain; verification service (blockchain module that validates blockchain network)), (Par. (0122) "The blockchain module 142 may be representative of a blockchain client, e.g. a miner or node and may be configured to run blockchain software that facilitates the validation, generation, and communication  of one or more transactions and/or one or more blocks in a blockchain network.; verification service (Blockchain module).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pierce to the self-validating blockchain network coupled with a verification service and a plurality of entities that are participants teachings of Rhonda the time-based analysis security verification with a detection of compromised transactions and roll back message teachings of Madisetti and the security verification service determining trustworthiness independent of an actual participant and posting a synthetic cache of a username teachings of Gadnis because of the analogous concept of verification of entities within a blockchain network. Pierce includes a method of revoking and removing 
The motivation to combine these references is by having the revocation authority and removing entities from the network blockchain participants can be ensured protection and a secure channel of communication that is less likely and susceptible to compromise by illegitimate users trying to interact.


Regarding dependent claim 18 (Original), the combination of Rhonda, Madisetti and Gadnis teaches the method of claim 1 but do not explicitly teach the method of claim 1, wherein the security verification service works with third party services to maintain proper controls, third party services providing know your customer verification.
Wherein Pierce teaches the method of claim 1, wherein the security verification service works with third party services to maintain proper controls, third party services providing know your customer verification. (Par.(0059)" the airline may want to implement an identity management system to facilitate Anti Money Laundering/Know Your Customer, e.g. AML/KYC. Only parties providing KYC or know your customer verification, third party services (other parties), maintain proper controls (hold digital certificates, authorized to sign, revocation of certificates)), (Par.(0057) "An example of private blockchain technology is a blockchain used to record transactions representing airline frequent flier miles. The users of frequent flyer miles acknowledge that the airline administering the frequent flyer program has the right to change the terms and conditions of the program at any point in time. This presents a number of obstacles to using an open, public blockchain "; airline uses blockchain network), (Par. (0122) "The blockchain module 142 may be representative of a blockchain client, e.g. a miner or node and may be configured to run blockchain software that facilitates the validation, generation, and communication of one or more transactions and/or one or more blocks in a blockchain network.; blockchain network on airline contains verification service (blockchain module)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pierce to the self-validating blockchain network coupled with a verification service and a plurality of entities that are participants teachings of Rhonda, the time-based analysis security verification 
The motivation to combine these references is because a system of self-certification it intertwined with self-check, by working with a third party to maintain proper controls blockchain participants become more aware of entities that could pose as a risk and compromise integral information in the network. This leads to a stronger base of protection because not only are the entities certifying each other but other parties are performing a system of checks to keep participants alert for unlawful or unauthorized users/ activities in return protecting the integrity of the blockchain network.


17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhonda et al. (U.S Pub. No. 20170250972, hereinafter referred to as "Rhonda") and Madisetti et al. (U.S Patent No. 10/102,265 (See Provisional Application No. 62/484,555), hereinafter referred to as "Madisetti") and Gadnis et al. (U.S Pub. No. 20180285879, hereinafter referred to as “Gadnis”) in further view of lrwan et al. (U.S Pub. No. 20190245699, hereinafter referred to as “Irwin”.)

Regarding dependent claim 17 (Original), the combination of Rhonda, Madisetti and Gadnis teaches the method of claim 1 but do not explicitly teach The method of claim 1, wherein the security verification service is an attestation service, the attestation service periodically checking integrity of an entity of the plurality of entities.
Wherein lrwan teaches the method of claim 1, wherein the security verification service is an attestation service, the attestation service periodically checking integrity of an entity of the plurality of entities. (Par. (0044) "For example, the security gateway 170 may store a copy of the certificates, inventory list, and/or revocation list in a local database by periodically checking the blockchain 150 for updated data."; attestation (periodically checking the blockchain) integrity (certificates, inventory list, revocation), (Par. (0045)" A client device 190 may be a computer, a virtual computer, and/or a computing device. As an example, a computer may be one or more server computers, cloud-based computers, cloud-based cluster of computers"; entity of the plurality of entity (computer, cluster of computers, more than one computer).
Therefore, it would have been obvious before the effective filing date of the 
The motivation to combine these references is because it gives control to the blockchain participants to be able to see which entity and data have been certified and which entity and data is fraudulent and needs to be removed. This strengthens the integrity of the blockchain network and allows the protected exchange of communication without illegitimate transactions and activities by .


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhonda et al. (U.S Pub. No. 20170250972, hereinafter referred to as "Rhonda") and Madisetti et al (U.S Patent No. 10/102,265 (See Provisional Application No. 62/484,555), hereinafter referred to as "Madisetti") and Gadnis et al. (U.S Pub. No. 20180285879, hereinafter referred to as “Gadnis”) in further view of Jackson et al. (U.S Pub. No. 20180331835, hereinafter referred to as “Jackson”)

Regarding dependent claim 20 (Original), the combination of Rhonda, Madisetti and Gadnis teaches the method of claim 1 but do not explicitly teach the method of claim 4, wherein the encrypted information is encrypted and decrypted using encryption keys, the encryption keys including a public key of authorized receivers allowing for publication in plain text of a security scan result.
Wherein Jackson teaches the method of claim 4, wherein the encrypted information is encrypted and decrypted using encryption keys, the encryption keys including a public key of authorized receivers allowing for publication in plain text of a security scan result. (Par.(0060) "A receiving operation 802 receives, from a trusted blockchain oracle, a blockchain oracle record being signed by a private cryptographic key paired with a public cryptographic key, the public cryptographic key being associated with the trusted blockchain oracle. The receiving operation 802 may be the result of a published blockchain oracle record, a blockchain oracle record received in response to a user request"; public key associated with authorized receiver corresponding with published blockchain results").
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Jackson to the self-validating blockchain network coupled with a verification service and a plurality of entities that are participants teachings of Rhonda, the time-based analysis security verification with a detection of compromised transactions and roll back message teachings of Madisetti and the security verification service determining trustworthiness independent of an actual participant and posting a synthetic cache of a username teachings of Gadnis because of the analogous concept of verification of entities within a blockchain network. Jackson includes a method of encryption and decryption that matches the corresponding key to the publication of a security scan result. This benefits the blockchain participant by having a secure protected published results of entities in the network that can be used for future auditing to maintain the integrity of the blockchain network and for other activities such as litigation and other forms of analysis.
The motivation to combine these references because it provides a level of transparency for the blockchain participants to be able to read published and scan results to ensure that other entities they are in interaction with are validated and certified. This in return leads to the fast and efficient communication that is unhindered or impeded because of concerns of risk or compromise. By implementing an encryption and decryption process associated with the published results, the confidential data is secure and protected for blockchain participants to 
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Alex Zinder "System and Methods of Secure Provenance For
Distributed Transaction Databases". Considered this reference because it
addresses the communication between distributed databases with blockchain transactions as well as validation.

Craig Steven Wright "Blockchain-based exchange with
tokenization ". Considered this reference because it addressed a blockchain exchange with a plurality of entities using encryption in the verification process. As well as self or third party authentication

Muftic Sead "Blockchain Identity Management System Based on
Public Identities Ledger". Considered this reference because it address a self-validating network system with distributed ledgers. This application dealt with the verification process of a blockchain as well as peer to peer
authentication.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN A HUSSEIN/ 
Examiner, Art Unit 2497

/HARUNUR RASHID/Primary Examiner, Art Unit 2497